
	
		I
		111th CONGRESS
		1st Session
		H. R. 3499
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Maffei introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Trademark Act of 1946 to allow civil actions
		  against persons who use trademarks that are misleading as to the origin of
		  goods in certain cases.
	
	
		1.Short titleThis Act may be cited as the
			 Trademark Protection
			 Act.
		2.FindingsThe Congress finds the following:
			(1)Trademarks allow quick identification of a
			 seller’s product, and can become an indicator of a product’s quality. Thus, a
			 trademarked good may command a premium in the marketplace because of its
			 reputation.
			(2)Trademarks that
			 describe some feature or quality of the goods or that are based on someone’s
			 name or a geographic term are considered to be weak, and thus
			 are not protectable under trademark law. However, once the trademark owner can
			 demonstrate substantial sales, advertising, or other public awareness of a weak
			 trademark, the trademark will be considered distinctive and can be registered
			 with the United States Patent and Trademark Office (USPTO).
			(3)Syracuse China was
			 an upstate New York manufacturer in the city of Syracuse. The company was
			 founded in 1871 as the Onondaga Pottery Co. and was one of the last major china
			 makers in the United States. On April 9, 2009, after more than 130 years in
			 business, Libbey Inc. (of Toledo, Ohio) halted production in Syracuse,
			 eliminating 275 local jobs. Libbey plans to continue selling dinnerware under
			 the name “Syracuse China” even after they stop production at the New York-based
			 plant, but the company will manufacture the product in other countries and
			 import them into the United States.
			3.Amendments to
			 Trademark Act
			(a)False
			 designations of originSection 43(a)(1) of the Act entitled
			 An Act to provide for the registration and protection of trademarks used
			 in commerce, to carry out the provisions of certain international conventions,
			 and for other purposes, approved July 5, 1946 (commonly referred to as
			 the Trademark Act of 1946; 15 U.S.C.
			 1125(a)(1)), is amended—
				(1)in subparagraph
			 (A), by striking or after the comma at the end;
				(2)by redesignating
			 subparagraph (B) as subparagraph (C); and
				(3)by inserting after
			 subparagraph (A) the following:
					
						(B)is
				misleadingly misdirective as to origin,
				or
						.
				(b)DefinitionsSection
			 45 of such Act (15 U.S.C. 1127) is amended by inserting after the definition of
			 Internet the following:
				
					The term misleadingly misdirective as
				to origin refers to the use of a trademark, which has as an exclusive
				element the name of a State or municipality within a State, on or in connection
				with goods that are not or are no longer produced in whole or in part in such
				State or municipality or that do not contain a component produced in such State
				or
				municipality.
					.
			4.Effective
			 dateThe amendments made by
			 this Act apply to any civil action brought on or after the date of the
			 enactment of this Act, with respect to any cause of action arising on or after
			 that date.
		
